Citation Nr: 9904904	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-17 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to December 
1981.

In relevant part, on his June 1991 application for 
compensation or pension received in July 1991, the veteran 
indicated that he wanted to pursue a claim of entitlement to 
service connection for headaches as secondary to a head 
injury.  

In rating actions dated in January 1992 and August 1993, the 
Department of Veterans Affairs (VA) regional office (RO) 
denied entitlement to service connection for residuals of a 
headaches as secondary to a head injury and a seizure 
disorder.  In September 1993, the veteran filed notice of 
disagreement.  The RO issued to the veteran a statement of 
the case in November 1993 and the veteran perfected the 
appeal in December 1993.  

Prior to October 1995, the Disabled Veterans of American 
organization represented the veteran.  However, in October 
1995, the veteran retained J. E. B., the appellant, as his 
representative on appeal.  In relevant part, the agreement 
provided that if the VA favorably decided the claim, the 
veteran would pay the attorney fee equal to 20 percent of 
past-due benefits.  In other words, no fee for legal services 
would be provided before the date on which the Board first 
made a decision in the case and after the Board had made it's 
first final decision, then, the veteran party agreed to pay 
to the attorney a fee for services rendered in a sum equal to 
20 percent of the total amount of any past-due benefits 
awarded on the basis of the claim.  

On appellate review in March 1997, the Board of Veterans' 
Appeals (Board) granted the veteran's claim of entitlement to 
service connection for headaches secondary to a head injury 
and remanded the issue of entitlement to service connection 
for a seizure disorder secondary to a head injury.  

In April 1997, the RO, effectuating the March 1997 Board 
decision, awarded service connection for headaches secondary 
to a head injury and assigned a 10 percent evaluation 
effective from July 5, 1991.  Thereafter, the RO attempted to 
accomplish the additional development requested by the Board 
pertaining to the seizure disorder.  Upon completing the 
requested development and readjudicating the issue, in May 
1998 the RO confirmed and continued the denial of entitlement 
to service connection for a seizure disorder secondary to a 
head injury.  

The record then shows that by December 1998 letters, the RO 
told the appellant and veteran that the award amount had been 
processed and that the record contained an attorney fee 
agreement that provided for the payment of attorney fees by 
the VA directly from past-due benefits.  The appellant and 
veteran were also apprised of the pertinent law and 
regulation pertaining to payment of attorney fees.  The RO 
then recalled that in March 1997, the Board granted 
entitlement to service connection for headaches and as a 
result of the Board's action, the VA awarded past-due 
benefits of approximately $6,000.  However because the March 
1997 Board decision was the first final Board decision 
concerning the issue for which past-due benefits were 
awarded, it appeared as though the appellant would not be 
entitled to charge and be paid for services that were 
provided before that date.  Thus, pursuant to 
38 U.S.C. § 5904(c)(2), the Board would review the fee 
agreement for reasonableness.  The RO also told the appellant 
and veteran that he and/or his attorney should submit any 
evidence or argument concerning payment of attorney fees from 
past-due benefits directly to the Board within 30 days.  

The appellant did not respond.  However, in two January 1999 
letters, the veteran responded that he disagreed with the 
payment of past-due benefits to the appellant.  The veteran 
argued that the appellant failed to return telephone calls or 
reply to written inquiries.  The veteran also asserted that 
the appellant only represented him at the regional office 
level.


FINDINGS OF FACT

1.  In October 1995, the veteran entered into an Attorney-
Client Fee Agreement with J. E. B.; the agreement states that 
the payment of the attorney fees is contingent on an award of 
any back-pay benefits, and is based on the amount of 
retroactive benefits awarded.

2.  In March 1997, the Board awarded service connection for 
headaches and remanded the issue of entitlement to service 
connection for a seizure disorder; the notice of disagreement 
leading to the Board's decision was received subsequent to 
November 18, 1988.  

3.  Pursuant to the Board's decision and remand directives, 
in April 1997, the veteran's headache disability was 
evaluated as 10 percent disabling, effective from July 5, 
1991; the issue of entitlement to service connection for a 
seizure disorder secondary to a head injury remains in a 
denied status, pending further appellate review by the Board.  

4.  Prior to March 1997, no final Board decision associated 
with service connection for the veteran's headache disability 
had been rendered and the Board has not rendered a final 
determination with respect to the seizure disorder.


CONCLUSION OF LAW

The criteria for eligibility for payment of attorney fees 
have not been met. 38 U.S.C.A. § 5904(c) (West & Supp. 1998); 
38 C.F.R. § 20.609(c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before the VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."

Attorneys-at-law and agents may charge claimants or 
appellants for their services only if (1) a final decision 
has been promulgated by the Board with respect to the issue, 
or issues, involved; as such, fees may not be charged, 
allowed, or paid for services provided before the date of the 
Board's decision; (2) the Notice of Disagreement which 
preceded the Board decision with respect to the issue, or 
issues, involved was received by the agency of original 
jurisdiction on or after November 18, 1988; and (3) the 
attorney-at-law or agent was retained not later than one year 
following the date that the decision by the Board with 
respect to the issue, or issues, involved was promulgated.  
All of the foregoing conditions must have been met.  
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609.

In this case, all of the criteria for entitlement to payment 
of attorney fees have not been met.  Regarding service 
connection for headaches as secondary to head injuries, 
although notice of disagreement which preceded the Board's 
March 1997 decision was received subsequent to November 18, 
1988 and the veteran and appellant entered into a fee 
agreement in October 1995, the record clearly shows that the 
Board's March 1997 decision, which granted service connection 
for the headaches disability, was the first final Board 
decision associated with that issue.  Thus, entitlement to 
past-due benefits is not warranted.  As noted above, 
attorneys-at-law may charge claimants or appellants for 
services only after the Board makes a final decision on the 
issue or issues involved in the case.  Here, even though the 
Board rendered a favorable decision associated with the 
veteran's claim for headaches, attorney fees for services 
rendered prior to the Board's promulgation of a decision are 
not payable.  See 38 U.S.C.A. § 5904(c)(1); 
38 C.F.R. § 20.609.

The veteran's claim of service connection for a seizure 
disorder is also acknowledged.  However, the criteria for 
eligibility for entitlement to attorney fees in this respect 
also have not been met.  Here, the Board points out that a 
final decision associated with that claim has not been 
issued.  In March 1997, the Board remanded the issue for 
additional development and in May 1998, the RO confirmed and 
continued the denial.  VA regulation provides that a remand 
does not constitute a final decision of the Board.  38 C.F.R. 
§ 20.1100(b) (1998).  Thus, entitlement to receipt of past-
due benefits associated with this issue also cannot be paid.  
See 38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609.  Based on 
the above-stated reasoning, the criteria for entitlement to 
payment of attorney fees are not met.  Id.  

Because the criteria for entitlement to payment of attorney 
fees from past-due benefits have not been met, the issue of 
whether a valid fee agreement was submitted and whether the 
requisite criteria for payment of fees by the VA directly to 
the attorney-at-law from past-due benefits are met need not 
be addressed.  Based on the above-discussed reasoning, J. E. 
B., the appellant, is not entitled to attorney fees from 
past-due benefits awarded to the veteran.  
38 U.S.C.A. § 5904(c)(1); In the Matter of the Fee Agreement 
of Smith, 4 Vet. App. 487, 490 (1993); 38 C.F.R. § 20.609.  
The appellant's appeal is denied.



ORDER

Eligibility for payment by the VA of attorney fees from past-
due benefits is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

